Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's response of 12/17/2020 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 11, applicant recites that the collaborative framework is “supported” by a content management system and a data and file management system, “such as a knowledge base or an external resource”.  There are two problems with this language that render the claim indefinite.  The first problem is that it is not clear what it means to recite that the collaborative framework is supported by the claimed systems.  It is not clear in what sense the applicant is using the language “supported by” as far as what this requires to infringe the claim scope.  The specification discloses in paragraph 061:
[00061] The Collaborative Invention Mining System (500) rests on a collaboration framework (501). Said framework is supported by Content and Document Management System (510) and Data and File Management System (509). Said systems maybe enterprise resources or external resources that can be accessed by the enterprises and is referenced at various stages of the collaboration workflow, as will be 5 evident in the subsequent paras.

With respect to what is required in the claim scope by the language of “supported by”, this is not clear.  It is not clear to what extent the claimed content and document management system and a data and file management system are required to be in the claims due to the “supported by” language.  For the system claim 1, is this to be taken as a recitation to the system actually including the content and document management system and the data and file management system, or is this just claiming what an element(s) that is outside of the claim scope is capable of doing?  To “support” something is the act of helping or assisting or aiding in that something.  It is not clear what functionality or steps are being defined by reciting that the collaborative framework is supported by the claimed systems.  Also, the applicant uses language of “such as” to recite a knowledge base or an external resource.  The applicant appears to be claiming a broad range of the claimed systems being enterprise resources, but also recites “such as” knowledge base or external resources” to define a narrow range.  This renders the claim indefinite.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For claims 1, 11, applicant recites “wherein the ideation object is assessed by logically connecting to enterprise systems such as Intellectual Property (IP) management and filing system and a valuation system”.  It is not clear how the step of assessing the ideation object is performed by logically connecting to enterprise systems.  The mere connection to another enterprise system does not result in any such as Intellectual Property management and filing system and a valuation system”.  Similar to that addressed above for claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Does the claim require logically connecting to an enterprise system in a general sense or does the claim specifically require connection to an IP management and filing system and a valuation system?  This is not clear due to the use of “such as”.  
For claims 1, 11, the applicant recites “wherein the iterative validations include identifying conflictingAMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 4Serial Number: 13/493,162Filing Date: June 11, 2012 Title: COLLABORATIVE SYSTEM AND METHOD TO MINE INVENTIONSparts of the ideation objects with regard to prior arts in a search report and accorded an asset identifier (ID).  With respect to the asset identifier, it is not clear what the “accorded an asset identifier” is referring to.  Is the conflicting parts of the ideation objects accorded an asset identifier?  What is the element that has been accorded the asset identifier?  This is not clear and renders the claim indefinite.

Response to arguments
The traversal of the 101 rejection is noted and the rejection has been withdrawn in view of the submitted arguments and upon further consideration.  The claims recite certain elements that are not able to be practically performed by a human being.  There nd prong of the 2019 PEG; however, the 112b issues with the claim make a final determination of the eligibility of the claims difficult because the amended claim language is considered to be indefinite.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS W RUHL/           Primary Examiner, Art Unit 3687